ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           Thompson v. Buncik, 2011 IL App (2d) 100589




Appellate Court             ROBERT THOMPSON and TINA THOMPSON, Individually and
Caption                     Together, Plaintiffs and Respondents-Appellees, v. JOHN BUNCIK,
                            CHAD “DOE,” a Person Whose Last Name is Not Known, TOM
                            HOWLETT, and HOWLETT COMPANIES, INC., d/b/a Tom Howlett
                            Construction, Inc., d/b/a Charter Supply Company, and d/b/a Howlett
                            Homes, Defendants (Mort A. Segall, Petitioner-Appellant).



District & No.              Second District
                            Docket No. 2-10-0589


Filed                       July 26, 2011
Modified upon denial
of rehearing                December 29, 2011
Held                        The trial court did not err in awarding petitioner attorney fees at the rate
(Note: This syllabus        of $175 per hour on a quantum meruit basis after petitioner withdrew on
constitutes no part of      plaintiffs’ request, and the record did not support petitioner’s claim that
the opinion of the court    the parties “stipulated” to an hourly rate of $250, and, furthermore,
but has been prepared       petitioner presented no foundation for his claim that interest should have
by the Reporter of          been awarded, his appeal was frivolous, his requests for rehearing and a
Decisions for the           certificate of importance were denied, and fees and costs were awarded
convenience of the          to respondents for defense of the appeal.
reader.)


Decision Under              Appeal from the Circuit Court of Boone County, No. 05-L-26; the Hon.
Review                      Fernando L. Engelsma, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Mort A. Segall, of Segall Law Offices, of Rockford, for appellant.
Appeal
                           Robert F. May, of Law Offices of Robert D. Lowe, of Rockford, for
                           appellees.


Panel                      JUSTICE McLAREN delivered the judgment of the court, with opinion.
                           Justices Hutchinson and Birkett concurred in the judgment and opinion.




                                             OPINION

¶1          Petitioner, Mort A. Segall, appeals the trial court’s denial of his motion for modification
        of the judgment, arguing that the trial court erred when it based its award of attorney fees on
        an hourly rate of $175 instead of a “stipulated” hourly rate of $250. He further argues that
        the trial court erred when it failed to include prejudgment interest, computed at 5% per
        annum, in the judgment amount, pursuant to section 2 of the Interest Act (815 ILCS 205/2
        (West 2004)). We affirm.

¶2                                        I. BACKGROUND
¶3           In 2005, respondents, Robert and Tina Thompson, retained attorney Mort A. Segall to
        represent them in a lawsuit against a construction company. Segall was their attorney of
        record between July 20, 2005, when the complaint was filed, and April 21, 2006, when the
        trial court permitted him to withdraw at the Thompsons’ request. On August 5, 2005, Segall
        served the defendants in the underlying lawsuit with an “attorneys lien” for “a reasonable fee
        on any amounts recovered in the within action pursuant to the Attorneys Lien Act (770 ILCS
        5/1).” In their “Petition to Terminate Lien,” filed April 20, 2009, the Thompsons asserted
        that Segall was properly compensated for his services in the case and they denied that they
        retained Segall at an hourly rate of $250. In their answer to Segall’s first amended “Petition
        to Enforce Attorneys Lien,” filed September 15, 2009, the Thompsons stated that no hourly
        rate was ever agreed upon.
¶4           On January 28, 2010, after a bench trial, the trial court found as follows:
                 “1. That on June 7, 2005, Petitioner, SEGALL, was hired by the respondent
             Plaintiffs, THOMPSONS, to represent them on a substandard construction claim
             originally filed in Winnebago County by their former attorney, George Hamilos.
                 2. That although the evidence is clear that the THOMPSONS retained the Petitioner,

                                                 -2-
         SEGALL, there is no contract of employment or credible evidence establishing terms of
         employment. More specifically, this Court finds there is no credible evidence supporting
         the Petitioner’s, SEGALL[’s], claimed hourly rate of $250.00.
                                               ***
              4. Not being able to find an agreed amount of remuneration, this Court finds it
         appropriate to use the quantum meruit approach and, therefore, finds Petitioner SEGALL
         is entitled to compensation.
              5. The rate of $175.00 per hour is a reasonable hourly rate for Petitioner, SEGALL,
         considering his experience, the complexity of the litigation, prevailing rate at the time,
         benefit THOMPSONS received from SEGALL’s representation, and what was
         performed for the THOMPSONS, as well as *** considering the evidence and witness
         testimony presented.”
     The trial court further found that Segall had expended 48.75 hours on the Thompsons’
     behalf. The trial court set a fee rate of $175 per hour as a “reasonable hourly rate” and
     ordered the Thompsons to pay Segall $6,233.55.1
¶5       On February 11, 2010, Segall filed a petition under section 2-1203 of the Code of Civil
     Procedure (735 ILCS 5/2-1203 (West 2008)) for modification of the judgment, asking for
     fees at “ ‘a reasonable hourly rate’ of $250.00” plus costs; additionally, Segall petitioned for
     prejudgment interest in the amount of $2,437.52 pursuant to statute (815 ILCS 205/2 (West
     2008)).2 The trial court denied Segall’s petition on May 13, 2010. Segall filed this timely
     appeal.

¶6                                        II. ANALYSIS
¶7       In this case, the entire record consists of a one-volume common-law record containing
     certain of the parties’ pleadings and the trial court’s findings and orders. Citing Foutch v.
     O’Bryant, 99 Ill. 2d 389, 391-92 (1984), this court has stated that the burden is on the
     appellant to present a sufficiently complete record of the trial proceedings to support a claim
     of error on appeal. Dargis v. Paradise Park, Inc., 354 Ill. App. 3d 171, 176 (2004). In the
     absence of a report of proceedings, Illinois Supreme Court Rule 323(c) (eff. Dec. 13, 2005)
     authorizes a bystander’s report, and Illinois Supreme Court Rule 323(d) (eff. Dec. 13, 2005)
     authorizes an agreed statement of facts. Neither has been provided. See Dargis, 354 Ill. App.
3d at 176. Therefore, we will presume that the trial court’s decisions had a sufficient factual
     basis and were in conformity with the law, and, furthermore, any doubts that arise from the
     incompleteness of the record will be resolved against Segall as appellant. See Dargis, 354


             1
              The judgment amount of $6,233.55 reflects 48.75 hours expended at the $175 hourly rate,
     plus costs of $352.30, less credit of $2,650 for payments previously made by the Thompsons to
     Segall.
             2
              This amount was determined by applying a rate of 5% interest per annum to all monies due
     on Segall’s claim between December 1, 2005, the date set by the trial court upon which Segall
     ceased representation of the Thompsons, and the entry of the judgment on January 28, 2010.

                                               -3-
       Ill. App. 3d at 176.
¶8          Under Illinois law, a client may discharge his attorney at any time, with or without cause.
       Wegner v. Arnold, 305 Ill. App. 3d 689, 693 (1999). When a client terminates an attorney
       working under a contingent-fee contract, the contract ceases to exist and the contingency
       term is no longer operative. In re Estate of Callahan, 144 Ill. 2d 32, 40 (1991). A discharged
       attorney is entitled to be paid on a quantum meruit basis a reasonable fee for services
       rendered before discharge; in other words, the trial court is literally to award the attorney “as
       much as he deserves.” (Internal quotation marks omitted.) Wegner, 305 Ill. App. 3d at 693.
       As stated in Wegner, “[t]he trial judge has broad discretion in matters of attorney fees due
       to the advantage of close observation of the attorney’s work and the trial judge’s deeper
       understanding of the skill and time required in the case.” Wegner, 305 Ill. App. 3d at 693.
       We hold that the trial court did not abuse its discretion when it found that $175 was a
       reasonable hourly rate.
¶9          The first issue pertains to the amount of attorney fees owed to Segall by the Thompsons.
       Segall petitioned for attorney fees related to his services for the Thompsons while he was
       their attorney of record. The trial court determined that the Thompsons owed Segall
       $6,233.55. Segall argues that this amount is erroneous and that this court should find that a
       “reasonable hourly rate” is $250. Based on that rate, Segall asserts that the proper award is
       $12,187.50 for 48.75 hours expended, plus $352.30 in costs, less $2,650 credit for payment.
       Segall asks this court to modify the judgment amount accordingly, reflecting a total of
       $9,889.80 for fees and costs.
¶ 10        The burden of proof is on the attorney to establish the value of his services. McHugh v.
       Olsen, 189 Ill. App. 3d 508, 514 (1989). To properly determine the reasonable value of an
       attorney’s services, courts should consider the following factors:
            “the skill and standing of the attorney employed, the nature of the case and the difficulty
            of the questions at issue, the amount and importance of the subject matter, the degree of
            responsibility involved in the management of the case, the time and labor required, the
            usual and customary fee in the community, and the benefit resulting to the client.”
            Mireles v. Indiana Harbor Belt R.R. Corp., 154 Ill. App. 3d 547, 551 (1987).
¶ 11        Citing People v. Woods, 214 Ill. 2d 455 (2005), and People v. Muhammad, 398 Ill. App.
3d 1013 (2010), Segall insists that the Thompsons forfeited any issue as to the impropriety
       of his fee request because they stipulated to the admission of evidence supporting it.
       However, in Woods and Muhammad the stipulation was to a fact in issue or a foundational
       requirement for evidence, such as chain of custody. In this case, the stipulation appears to be
       that an unavailable attorney witness would testify that a fee of $250 per hour would have
       been reasonable.
¶ 12        The trial court has the discretion to determine the validity and reasonableness of a
       stipulation and will not enforce a stipulation if it is unreasonable, the result of fraud, or
       violative of public policy. Wright v. County of Du Page, 316 Ill. App. 3d 28, 40 (2000) (it
       would have been patently unfair to allow a party to use a stipulation that was reached for the
       purpose of challenging a license ordinance as evidence in defense of the other party’s second
       amended counterclaim, which dealt with a different issue). A stipulation is “nothing more”


                                                 -4-
       than an acknowledgment of what a witness would testify to if called and the concomitant
       decision not to challenge the testimony the witness would give. People v. Phillips, 217 Ill.
2d 270, 284 (2005).
¶ 13        It is clear from the record that the intent of the parties to the stipulation was that $250 per
       hour was “a” rate that the trial court could consider as proper in deciding on an appropriate
       rate, not “the” rate agreed to between the Thompsons and Segall. The stipulation was only
       to the testimony that an expert witness would have given, not a stipulation to an actual fee
       amount. The agreement by the parties was to what the attorney would have said if called to
       testify under oath. Were this stipulation a definitive statement of the hourly fee, there would
       have been no need for further evidence on this issue. We are presented with an indefinite
       stipulation that Segall characterizes as the final agreement between the parties as to his
       hourly fee.
¶ 14        We conclude that the stipulation of the parties was, in fact, as the trial court stated, a
       statement of what “a” reasonable hourly fee might have been at the time of the litigation. The
       trial court then must decide on the reasonable amount, taking into consideration the relevant
       factors, including “the time and labor required, the attorney’s skill and standing, the nature
       of the cause, the novelty and difficulty of the subject matter, the attorney’s degree of
       responsibility in managing the case, the usual and customary charge for that type of work in
       the community, and the benefits resulting to the client.” Wegner, 305 Ill. App. 3d at 693.
¶ 15        It appears that there was further evidence heard by the trial court on this point, but we
       have no record of any objection to such evidence. As stated above, we will presume that the
       trial court’s decisions had a sufficient factual basis and were in conformity with the law, and
       we will resolve any doubts that arise from the incompleteness of the record against Segall
       as appellant. Therefore, we determine that no error was committed.
¶ 16        Secondly, Segall asks this court to impose a 5% per annum interest rate on the judgment
       amount, pursuant to the Illinois Interest Act (815 ILCS 205/2 (West 2004)), which provides:
            “Creditors shall be allowed to receive at the rate of five (5) per centum per annum for all
            moneys after they become due on any bond, bill, promissory note, or other instrument of
            writing; *** [and] on money due on the settlement of account from the day of liquidating
            accounts between the parties and ascertaining the balance ***. In the absence of an
            agreement between the creditor and debtor governing interest charges, upon 30 days’
            written notice to the debtor, an assignee or agent of the creditor may charge and collect
            interest as provided in this Section on behalf of the creditor.”
¶ 17        The controversy in this case involved whether the Thompsons owed Segall any amount
       of money; if so, how much; and lastly, whether interest was due on any amount that was
       found to be owed. As the Thompsons point out, perfecting a notice of a lien does not
       guarantee a right of recovery; rather, the notice informs the adverse party of the attorney’s
       claim, thereby preventing that party from making a settlement in disregard of the lien. Kovitz
       Shifrin Nesbit, P.C. v. Rossiello, 392 Ill. App. 3d 1059, 1064 (2009). In order to collect, the
       rights of the parties must be adjudicated and the lien enforced by a court of competent
       jurisdiction. Kovitz Shifrin Nesbit, P.C., 392 Ill. App. 3d at 1065.
¶ 18        “The law, however, does not automatically attach interest to debts. It can be recovered

                                                   -5-
       only on the basis of a contract or a statute.” Haas v. Cravatta, 71 Ill. App. 3d 325, 330
       (1979). Segall repeatedly states that he is entitled to the interest amount that he calculated
       because there was a “written attorneys lien” and a “written settlement statement of account”
       (emphases in original). He contends that these documents constitute an “instrument of
       writing” required by the Interest Act, citing a 1911 case and quoting extensively from it in
       an apparent effort to elucidate his argument. See Elgin, Joliet & Eastern Ry. Co. v.
       Northwestern National Bank of Chicago, 165 Ill. App. 35, 42 (1911) (breach-of-contract case
       where a written order accepted by the defendant railway company was determined to be “an
       instrument in writing for the payment of money” that the court found was subject to interest
       computed from the date on which the right to the moneys was determined to exist). We fail
       to see the connection to the facts of this case, where no contract was ever established.
¶ 19        Segall also relies on Haas, 71 Ill. App. 3d 325, where a contract for the sale of real
       property contained neither a due date, a date for delivery, nor a requirement of clear title.
       Segall ignores that the facts of this case are, again, distinguishable because in this case the
       trial court found that no contract between the parties existed. An attorney’s lien is simply
       notice to the party that the attorney has a right to encumber money payable to a client “until
       the attorney’s fees have been properly determined and paid.” Black’s Law Dictionary 941
       (8th ed. 2004). The lien itself does not determine the amount, nor does a bill to a client
       determine that the amount is proper in a case such as this. See Kaiser v. MEPC American
       Properties, Inc., 164 Ill. App. 3d 978, 984 (1987) (“to justify a fee, more must be presented
       than a mere compilation of hours multiplied by a fixed hourly rate or bills issued to the
       client”). The “written settlement statement of account” is simply Segall’s bill for his services
       that is the subject of this lawsuit, not an agreement between the parties by any stretch of the
       imagination.
¶ 20        As a final matter, we find frivolous Segall’s argument that he has a right to interest on
       the amount awarded under the equitable principle of quantum meruit. The record does not
       reflect any agreement between the parties as to an hourly rate. The trial court properly
       determined that Segall was entitled to reasonable fees for services rendered based on
       quantum meruit. However, Segall did not address the quantum meruit finding in his opening
       brief, nor did he respond in his reply brief to the Thompsons’ point that prejudgment interest
       is not allowed (see Edens View Realty & Investment, Inc. v. Heritage Enterprises, Inc., 87
Ill. App. 3d 480, 492 (1980) (an award founded upon quantum meruit merits no statutory
       interest)). Rather than presenting a cohesive argument, he has obfuscated the issue without
       addressing the rulings of the court or the law underlying those rulings. Nor does he suggest
       that the law as it stands should be changed for any credible reason. Under the law and facts
       of this case, Segall is not entitled to statutory prejudgment interest under section 2 of the
       Interest Act (815 ILCS 205/2 (West 2004)) and has not made a good-faith argument that the
       judgment is incorrect or the law should be changed.
¶ 21        Illinois Supreme Court Rule 375 (eff. Feb. 1, 1994) provides sanctions for frivolous
       appeals that are not taken in good faith. In determining whether an appeal is frivolous, we
       apply an objective standard; the appeal is considered frivolous if it would not have been
       brought in good faith by a “reasonable, prudent attorney.” Dreisilker Electric Motors, Inc.
       v. Rainbow Electric Co., 203 Ill. App. 3d 304, 312-13 (1990). A party need not be correct

                                                 -6-
       in his view of the law (Shea, Rogal & Associates, Ltd. v. Leslie Volkswagen, Inc., 250 Ill.
       App. 3d 149, 154 (1993)), but as detailed above, Segall’s arguments proffered to the trial
       court and on appeal lack merit and are not based on the law as it now stands or on a good-
       faith request for extension of the law. Moreover, Segall continues to raise assertions on
       appeal that are factually unfounded. Segall’s persistent pursuit in this appeal of hourly fees
       is baseless and in flagrant disregard of the evidence and the law. His characterization of the
       stipulation was rejected by the trial court and we are affirming. His pursuit of interest on the
       amount he claims is due him from the Thompsons ignores the trial court’s ruling of quantum
       meruit in his favor. He does not provide us with a record on which to review the issue nor
       does he cite any authority for his argument that interest should be assessed. His approach has
       absolutely no foundation in the law.
¶ 22        We can only conclude that “the primary purpose of the appeal *** is to delay, harass, or
       cause needless expense.” Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994). Therefore, we find that this
       appeal is frivolous. Illinois Supreme Court Rule 375(b) provides:
                “A reviewing court may impose a sanction upon a party or an attorney for a party
            upon the motion of another party or parties, or on the reviewing court’s own initiative
            where the court deems it appropriate. If the reviewing court initiates the sanction, it shall
            require the party or attorney, or both, to show cause why such a sanction should not be
            imposed before imposing the sanction.”
       As we stated in First Federal Savings Bank of Proviso Township v. Drovers National Bank
       of Chicago, 237 Ill. App. 3d 340, 347 (1992), “[t]his court does not mean to discourage
       attorneys from zealously representing their clients or from bringing appeals that have even
       arguable merit.”
¶ 23        However, in addition to this appeal, Segall’s petition for rehearing and his memorandum
       in response to our rule to show cause can only be viewed as frivolous. The simple fact
       ignored by Segall is that the law in this state controls our decision. He cites no cases from
       this jurisdiction, but he continues to argue that the trial court erred and that he is entitled to
       relief. Furthermore, the record is incomplete, and, without providing a proper record to
       review, he has continued to harass the opposing parties and usurped this court’s time.
       Therefore, we deny his petition for rehearing.
¶ 24        Segall alternatively requests a certificate of importance pursuant to Illinois Supreme
       Court Rule 316 (eff. Dec. 6, 2006). He asserts that the following are “questions of such
       importance that they should be decided by the Supreme Court”: (1) whether his so-called
       “attorneys [sic] lien” is entitled to prejudgement interest; (2) whether a “transcript of the
       bench trial proceedings is necessary for a de novo review of the issues raised in the within
       appeal which are founded upon unrefuted facts plainly set forth in the common-law record”;
       and (3) whether Illinois jurisprudence permits prejudgment interest on quantum meruit
       claims for services rendered.
¶ 25        In his request, Segall persists in his argument that his attorney’s lien filed pursuant to the
       Attorneys Lien Act (770 ILCS 5/1 (West 2008)) was perfected and thus he should receive
       prejudgment interest on the amount claimed. The point of the proceedings below was to
       litigate this very issue. Unfortunately, when a party loses at the trial level, appeals the


                                                  -7-
       judgment, and loses again, repeating the same argument becomes futile.
¶ 26       Regarding Segall’s second contention, we reiterate that a stipulation to a witness’s
       testimony is simply an acknowledgment of what that witness would testify, if called, and the
       concomitant decision not to challenge the testimony the witness would give; in other words,
       when parties stipulate to a witness’s testimony, “a stipulation is not much different from a
       decision not to cross-examine.” People v. Phillips, 217 Ill. 2d 270, 284 (2005). A stipulation
       such as the one presented in the common-law record, which Segall has repeatedly
       characterized as “unrefuted,” is simply a statement of what the opinion witness would have
       said in his or her testimony; in this case it was merely an opinion as to what a reasonable
       hourly fee might be. The stipulation to that witness’s testimony does not establish
       conclusively for this court, or any other court, that Segall is then entitled to that hourly
       amount. It is not, as Segall seems to believe, a stipulation to the amount itself. It was the
       province of the trial court to decide the weight to accord this piece of evidence, just as it is
       with any witness’s testimony. See Best v. Best, 358 Ill. App. 3d 1046, 1055 (2005) (“[W]e
       will not substitute our judgment for the trial court’s regarding the credibility of the witnesses,
       the weight it should have given to the evidence, or the inferences it should have drawn.”
       (Emphasis added.)).
¶ 27       Regarding Segall’s third point, we fail to see how the common-law record provided in
       this appeal establishes any “unrefuted facts” that support his contentions. The whole point
       of an appeal is to review the proceedings below. We have not been provided with a transcript
       of proceedings, a bystander’s report, or an agreed statement of facts. The common-law record
       by itself sheds no light on the hearing, the arguments made by the parties, or the trial court’s
       ruling. Segall has flagrantly ignored the rules governing these matters and we advise him to
       read Illinois Supreme Court Rules 321 (eff. Feb. 1, 1994) and 323 (eff. Dec. 13, 2005) in
       their entirety pertaining to the contents of the record on appeal and the report of proceedings.
¶ 28       We deny Segall’s request for a certificate of importance pursuant to Illinois Supreme
       Court Rule 316 (eff. Dec. 6, 2006).
¶ 29       Finally, we requested the Thompsons’ counsel to submit a statement setting forth fees
       for the defense of the appeal. We have received a statement seeking $5,015, and we have
       received Segall’s response. We determine the requested fees to be reasonable and award fees
       and costs in the amount of $5,015 in favor of the Thompsons and against Segall.

¶ 30                                     III. CONCLUSION
¶ 31       For the reasons stated, we affirm the judgment of the circuit court of Boone County; the
       petition for rehearing is denied; the request for a certificate of importance is denied; and fees
       and costs in the amount of $5,015 are awarded in favor of the Thompsons.

¶ 32       Affirmed.




                                                  -8-